Citation Nr: 0635647	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  04-38 401	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUE

Whether the appellant timely appealed a July 10, 2002, rating 
decision denying entitlement to service connection for the 
cause of the veteran's death.



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran had periods of active duty service from December 
1941 to March 1946.  He died in August 1991 and the appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2003 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Philippines, finding the substantive 
appeal submitted that month to be an untimely appeal of the 
RO's denial of service-connection benefits.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for the 
cause of the veteran's death in a rating decision dated July 
10, 2002.  Notice of the decision was mailed to the appellant 
on July 19, 2002.

2.  The appellant submitted a notice of disagreement on April 
1, 2003, and a Statement of the Case was issued on July 25, 
2003.

3.  The appellant submitted a VA Form 9, Appeal to the Board 
of Veterans' Appeals, on November 10, 2003.


CONCLUSION OF LAW

The November 10, 2003, substantive appeal is not a timely 
appeal of the July 10, 2002, denial of service connection for 
the cause of the veteran's death.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.202 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)] are not 
applicable to this claim on appeal because the appeal turns 
on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  The United States Court of Appeals for 
Veterans Claims (Court) found in Manning that the VCAA can 
have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  Also see Smith v. Gober, 14  Vet. App. 227 (2000); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Consequently, the Board is not required to address the RO's 
efforts to comply with the VCAA with respect to the issue 
here on appeal.

The appellant made application for VA compensation benefits 
based on her husband's service in May 2001.  She has 
consistently asserted that the cause of her husband's death 
was disorders contracted during his period of prisoner of war 
status during World War II.  Her claim, however, was denied 
in a July 10, 2002, rating decision.  She was advised of the 
denial in a July 19, 2002, letter from the RO.

The appellant submitted her notice of disagreement on April 
1, 2003, and the RO issued a Statement of the Case on July 
25, 2003.  The letter accompanying the Statement of the Case 
advised the appellant that in order to perfect her appeal of 
the rating decision in question, a VA Form 9, Appeal to the 
Board of Veterans' Appeals, had to be submitted within sixty 
days of that letter.  In bold letters, it was stated that the 
case would be closed if the appellant did not contact the RO 
within that time period.

The next communication received by VA from the appellant was 
a VA Form 9 dated October 15, 2003, and received on November 
10, 2003.  Since that time, the appellant has simply 
maintained her assertion that service connection should be 
granted.  She has not provided any explanation for not 
submitting a VA Form 9 within sixty days of the July 2003 
Statement of the Case nor has she ever alleged that a 
substantive appeal was actually submitted by her prior to the 
November 2003 submission.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished by the RO, a timely substantive appeal.  See 
38 C.F.R. § 20.200.  A substantive appeal consists of a 
properly completed VA Form 9 or correspondence containing 
the necessary information.  See 38 C.F.R. § 20.202.  A 
substantive appeal must generally be filed within sixty days 
from the date that the agency of original jurisdiction mails 
the statement of the case to the appellant, or within the 
remainder of the one-year period from date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  See 38 C.F.R. § 20.302.

Based on the fact that the benefit sought was denied in July 
2002 and the substantive appeal was not received until 
November 2003, the Board finds that the appeal was not 
perfected within one year of the mailing of the notification 
of the determination appealed.  Also, the VA Form 9 was not 
received within sixty days of the July 2003 Statement of the 
Case in order to properly perfect the appeal based on the 
timing of the issuance of the Statement of the Case.  The 
Board notes that if a liberal reading were to be taken in 
acknowledging that the substantive appeal was dated in 
October 2003, it still would not allow for the appeal to be 
properly perfected as the substantive appeal had to have been 
submitted on or before September 25, 2003, in order to be 
timely.  Therefore, the Board is bound by the law and must 
find that the appellant did not timely appeal the July 2002 
denial of service connection for the cause of the veteran' 
death.  The appellant is free, however, to bring another 
claim for VA compensation benefits.



ORDER

The appellant did not file a timely appeal of the July 10, 
2002, denial of service connection for the cause of the 
veteran's death and the appeal is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


